COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
                                        NO. 2-06-134-CV
 
IN RE MACKIEL BILLINGSLEY                                                    RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied. 
Accordingly, relator's petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL A: HOLMAN, J.; CAYCE, C.J.; and LIVINGSTON,
J.
 
DELIVERED: May 2, 2006




    [1]See
Tex. R. App. P. 47.4.